OPINION — AG — QUESTION(1): SHOULD THE COURT CLERK ESTABLISHED Y 11 O.S.H. 831, 11 O.S.H. 856, CHARGE AND COLLECT AS COSTS IN CRIMINAL CASES THE SAME FEES PRESCRIBED IN 28 O.S.H. 38 FOR EACH PLEA OF GUILT, OR CONVICTION ON PLEA OF NOT GUILTY, OR CONVICTION IN ALL OTHER MISDEMEANOR CASES IN THE JUSTICE OF PEACE COURTS? — NEGATIVE, QUESTION(2): SHOULD COURT CLERKS CHARGE AND COLLECT AS COST IN ALL CRIMINAL CASES THE SAME FEES PRESCRIBED IN 28 O.S.H. 38 FOR EACH CONVICTION IN THE COUNTY COURT FOR GAMBLING, CARRYING CONCEALED WEAPONS, DISTURBING RELIGIOUS WORSHIP, AND FOR VIOLATION OF THE ENFORCEMENT ACT? _ NEGATIVE CITE: 11 O.S.H. 852 (JAMES P. GARNETT)